DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data writing unit and driving unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments filed 11/09/21have been fully considered but are not persuasive.  
	Applicant argues on page 4 of the instant Remarks:
	With respect to independent Claim 1, Applicant respectfully traverses these grounds of rejection because none of the references discloses the following features of claim 1:
the light emitting unit comprises a first thin film transistor, a source of the first thin film transistor is connected to the third node, and a drain of the first thin film transistor is connected to a first end of the micro light emitting diode.

	The examiner respectfully disagrees.  The components of the pixel circuit are all electrically connected.  When viewed using this interpretation, the pixel circuit provided by the combination of references, discloses the claim limitations.  The examiner suggests amending the claims using “directly connected” language in respect to specific leads of transistors connected to specific nodes or other components.  Another option is to use “directly between” to indicate placement of components relative to other components in the pixel circuit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims, 1-3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2015/0379923) in view of Bi (US Publication 2017/0103703).
Regarding independent claim 1, Lee teaches a pixel driving circuit, comprising:
a data writing unit, a driving unit, a compensating unit, and a light emitting unit; (Lee illustrates in Fig. 4 of having a data writing unit (Tsw), a driving unit (Tdr, C1, C2), a compensating unit (Tss) and a light emitting unit (OLED, Tem));
wherein the data writing unit is configured to receive a data voltage signal and a first scanning signal and connected to the driving unit through a first node; (Tsw is receives a data voltage signal from Vdata line and is connected to the driving unit via a first node, n2);
wherein the driving unit is configured to receive a power high level signal and connected to the compensating unit through a second node; (The driving unit receives a power high level signal, Vdd and is connected to the compensating unit via a second node,  (node above N3));
wherein the light emitting unit is configured to receive a light emitting signal and a power low level signal and connected to the driving unit through a third node; (Light emitting unit has a portion which connects to the driving unit vis third node, n3 and receives a light emitting signal from the driving unit and is connected to power low level signal, Vss);
 and wherein the driving unit comprises a first capacitor, a first end of the first capacitor is configured to receive the power high level signal, a second end of the first capacitor is connected to the second node, (See connections of C2);
 the light emitting unit comprises a first thin film transistor and a....light emitting diode, a gate of the first thin film transistor is configured to receive the light emitting signal, a source of the first thin film transistor is connected to the third node, and a drain of the first thin film transistor is connected to a first end of the....light emitting diode (See the above electrical connections in Fig. 4 and wherein the first thin film transistor, Tem receives the light emitting signal, EM);
Although Lee teaches of using a light emitting diode, Lee does not explicitly teach using a:
micro light emitting diode.
However, in the same field of endeavor, Bi discloses in [0059] of providing a pixel circuit which may use micro-light emitting diodes.  Furthermore, Bi also discloses timing diagrams of transistor turn on times in the operation of the pixel circuit contain the micro light emitting diode (See Figs 12-15A).
Lee teaches a base process/product of pixel circuit containing a light emitting diode and able to compensate for threshold voltage degradation of the driving transistor ([0057]), which the claimed invention can be seen as an improvement in that the pixel circuit also includes threshold compensation for the driving transistor controlling the light emitting diode.  Bi teaches a known technique of using a micro light emitting diode in a pixel comprising circuitry for sensing transistor threshold voltages that is comparable to the base process/product.
Bi’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the pixel Lee comprising a micro light emitting diode, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Lee, as modified by Bi, discloses the pixel driving circuit according to claim 1, wherein:
the data writing unit comprises a second thin film transistor, a gate of the second thin film transistor is configured to receive the first scanning signal, a source of the second thin film transistor is configured to receive the data voltage signal, and a drain of the second thin film transistor is connected to the first node (See Fig. 4, transistor, Tsw receiving first scanning signal, Scan).
Regarding dependent claim 3, Lee, as modified by Bi, discloses the pixel driving circuit according to claim 2, wherein:
the driving unit further comprises a third thin film transistor and a storage capacitor, a gate of the third thin film transistor is connected to the first node, a source of the third thin film transistor is configured to receive the power high level signal, a drain of the third thin film transistor is connected to the third node, a first end of the storage capacitor is connected to the first node, and a second end of the storage capacitor is connected to the second node (See Fig. 4 and the connections of third TFT, Tdr and storage capacitor, C1, electrically connected to the first, second and third node and the power high level signal).
Regarding independent claim 19, Lee teaches A display device, comprising a pixel driving circuit, wherein the pixel driving circuit comprises:
 a data writing unit, a driving unit, a compensating unit, and a light emitting unit; (Lee illustrates in Fig. 4 of having a data writing unit (Tsw), a driving unit (Tdr, C1, C2), a compensating unit (Tss) and a light emitting unit (OLED, Tem));
wherein the data writing unit is configured to receive a data voltage signal and a first scanning signal and connected to the driving unit through a first node; (Tsw is receives a data voltage signal from Vdata line and is connected to the driving unit via a first node, n2);
wherein the driving unit is configured to receive a power high level signal and connected to the compensating unit through a second node; (See the above electrical connections in Fig. 4.);
wherein the light emitting unit is configured to receive a light emitting signal and a power low level signal and connected to the driving unit through a third node; and wherein the light emitting unit comprises a first thin film transistor and a...light emitting diode, a gate of the first thin film transistor is configured to receive the light emitting signal, a source of the first thin film transistor is connected to the third node, a drain of the first thin film transistor is connected to a first end of the... light emitting diode,  (Light emitting unit has a portion which connects to the driving unit via third node, n3 and receives a light emitting signal from the driving unit and is connected to power low level signal, Vss.  The light emitting unit further includes a first thin film transistor, Tem, which has a gate connected to a light emitting signal, EM, a source electrically connected to the third node and a drain electrically connected to a first end of the light emitting diode);
the data writing unit comprises a second thin film transistor, a gate of the second thin film transistor is configured to receive the first scanning signal, a source of the second thin film transistor is configured to receive the data voltage signal, (Data writing unit includes a second TFT, Tsw, which has a gate receiving a first scanning signal, Scan and a source which receives the data voltage signal from the data line);
the driving unit comprises a first capacitor and a third thin film transistor, a drain of the second thin film transistor is connected to a gate of the third thin film transistor through the first node, a first end of the first capacitor is configured to receive the power high level signal, and a second end of the first capacitor is connected to the second node (See Fig. 4 of Lee and the electrical connections of the first capacitor, C2 and the third TFT, Tdr).
Although Lee teaches of using a light emitting diode, Lee does not explicitly teach using a:
micro light emitting diode.
However, in the same field of endeavor, Bi discloses in [0059] of providing a pixel circuit which may use micro-light emitting diodes.  Furthermore, Bi also discloses timing diagrams of transistor turn on times in the operation of the pixel circuit contain the micro light emitting diode (See Figs 12-15A).
Lee teaches a base process/product of pixel circuit containing a light emitting diode and able to compensate for threshold voltage degradation of the driving transistor ([0057]), which the claimed invention can be seen as an improvement in that the pixel circuit also includes threshold compensation for the driving transistor controlling the light emitting diode.  Bi teaches a known technique of using a micro light emitting diode in a pixel comprising circuitry for sensing transistor threshold voltages that is comparable to the base process/product.
Bi’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Lee and the results would have been predictable and resulted in the pixel Lee comprising a micro light emitting diode, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 20, Lee, as modified by Bi, discloses the display device according to claim 19, wherein the driving unit further comprises:
a storage capacitor, a first end of the storage capacitor is connected to the first node, and a second end of the storage capacitor is connected to the second node (Storage capacitor, C1 (Lee) having the above electrical connections as illustrated in Fig. 4 of Lee).

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2015/0379923) in view of Bi (US Publication 2017/0103703) and in further view of Park (US Publication 2016/0086544).
Regarding dependent claim 4, Lee, as modified by Bi, discloses the pixel driving circuit according to claim 3, wherein:
the compensating unit is configured to receive a second scanning signal and connected to a sensing circuit, the sensing circuit is configured to provide a sensing voltage signal to transmit to the third thin film transistor by the compensating unit.....sensing a threshold voltage of the third thin film transistor, and compensating the threshold voltage (Fig. 4, second scanning signal, Sense (SSL) connected to the compensating unit and is used for sensing the threshold voltage of the third TFT, Tdr and is used for compensating the threshold voltage ([0118, 0152, 0297]).  Furthermore, the compensating unit connected to a sensing circuit, which is the circuit that provides Vini, which is used by the display device to for sensing the threshold of the driving transistor),
Although Lee teaches of a sensing circuit, sensing the threshold voltage of the third TFT and compensating the threshold voltage, Lee doesn’t explicitly disclose the details of:
provide a sensing voltage signal to transmit to the third thin film transistor by the compensating unit for sensing a threshold voltage of the third thin film transistor, and compensating the threshold voltage
However, in the same field of endeavor, Park illustrates a sensing circuit, 104 in Fig. 4 which provides a Vpre (similar to Lee) for sensing a threshold voltage of the driving transistor and ultimately contributing the operation of compensating the threshold voltage ([0049]).  Additionally, Park discloses timings of applying different signals as part of the sensing/compensation process.  See Fig. 9.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pixel circuit of a display device, which compensates a threshold voltage of a driving transistor, as disclosed by Lee to include the details of a sensing circuit, which provides a sensing voltage signal to the driving transistor (third thin film transistor) and sensing and compensating the threshold voltage, as disclosed by Park to improve the lifespan of the display ([0007]).
Regarding dependent claim 5, Lee, as modified by Bi and Park, discloses the pixel driving circuit according to claim 4, wherein:
the compensating unit comprises a fourth thin film transistor, a gate of the fourth thin film transistor is configured to receive the second scanning signal, a source of the fourth thin film transistor is connected to the sensing circuit, and a drain of the fourth thin film transistor is connected to the second node (Fourth TFT, Tss has a gate connected to the second scanning signal, Sense (SSL) and a source connected to a sensing circuit (in view of Park)  and a drain connected to the second node).
Regarding dependent claim 6, Lee, as modified by Bi and Park, discloses the pixel driving circuit according to claim 5, wherein:
all the first thin film transistor, the second thin film transistor, the third thin film transistor, and the fourth thin film transistor are N type transistors (Lee, [0074]).
Regarding dependent claim 7, Lee, as modified by Bi and Park, discloses the pixel driving circuit according to claim 5, wherein:
a driving sequence of the pixel driving circuit comprises a first phase, a second phase, and a third phase; (Park illustrates a first, second and third phase in Fig. 9);
wherein the second thin film transistor and the fourth thin film transistor are turned on by the first scanning signal and the second scanning signal respectively, (See operation of SSL and SL which control second and fourth TFTs, Tr_Sw (Tsw) and Tr_Se (Tss));
and the data voltage signal and the sensing voltage signal are written in the first phase; (With SSL and SL turning on the second and fourth transistors, the data voltage and sensing voltage are written in the first phase ([0049, 0068]));
wherein the second thin film transistor and the fourth thin film transistor are turned off by the first scanning signal and the second scanning signal respectively, and the driving unit is under a capacitance coupling effect in the second phase; (SSl and SL are low signals in the second phase and the driving unit is capacitive coupled by Cst);
and wherein the third thin film transistor is turned on, the first thin film transistor is turned on by the light emitting signal, and the driving unit provides a driving current to drive the micro light emitting diode to emit light (The combination of references provides a driving current based on the light emitting signal applied to Tem and the operation of the third thin film transistor, which is also a well-known operation of an OLED circuit comprising a EM transistor in series with a driving transistor).
Claims 13-16 have similar limitations to claims 4-7 and rejected in the same manner.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2017/0116925 to Lee also teaches of a similar pixel circuit in view of the claim language but not specifically to the applicant’s invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693